Title: To John Adams from Ezra Stiles, 1 August 1788
From: Stiles, Ezra
To: Adams, John


          
            Sir
            Yale College Augt. 1. 1788
          
          Upon receiving a third Book, but a Duplicate of the first Volume of you Work, I acknowledged it in the inclosed Letter, which I sent to New York to be forwarded to yourself in London. But it was returned because it was judged that you would be on your Voyage home, before the Letter could reach you. Be pleased to accept my repeated Thanks for the repeated Favors with which you have honored me. Probably you intended me a third Volume instead of a Duplicate of the first; if you should have broken [a Se]tt, it would be agreeable to me to have it exchanged. [I h]ave received great Instruction from your learned Labors, which will do more, I believe, towards leading & directg the Inquiries of american & European Politicians to a tho’ro’ Examination of the antient & modern Politics in Europe, & thence to learn what Government human Nature can & cannot bear, than any publication hitherto made. We have needed and at this Time Specially need the very Lights you have furnished. I thank you for your learned Labors.
          As sincerely as any Man in America did I rejoyce in your safe Return & Arrival to our native Country; where may the Gd of Heaven make you an extensive & lastg Blessing & Ornament. I rejoyce in the Accession of Eleven States to the federal Government—and I do not wish it to be revised these dozen or 20 years; nor until we shall by cool Experience know & find & find out what Revisions are either neccessy or expedient. That Amendments in the Polity are necessy I believe; but I wish for Time & Coolness of Reflexion & sage Wisdom to discover & make them.
          I believe we shall be a happy & glorious People—& that greater Wisdom of Policy & jurisprudential Sagacity will be displayed in the political Arrangmts Regulations & Institutions of the United States than has ever been dis[played] among the despotic Sovereignties of Eu[rope] or Asia, which have been dictated by & f[or]med in military Conquests or the insidious Intrigues of Policy over Nations unenlightened by the Sciences, Literature, & large Acquaintance with the Histories of all Ages & Nations. It is my Wish that Geñ Wash̃ may

be President, & Dr Adams Vice-President under the new fœderal Government. But whether it shd be so or not, permit me to express my Wishes that every Blessg of Heaven may rest upon you. With the most respectful Esteem, & would you Accept from me a share in the Tribute of Gratitude from my Country, I would add the most affectionate Honor & Gratitude, with which, I am, Dr sir / Yr most obedt hble servt
          
            Ezra Stile;
          
        